 This document was signed electronically on August 26, 2019, which may be different from its
 entry on the record.


 IT IS SO ORDERED.

 Dated: August 26, 2019




                           UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

   In re                                           )
                                                   )     Case No. 18-50757 (Jointly
   FIRSTENERGY SOLUTIONS CORP., et                 )     Administered)
   al.,                                            )
                                                   )     Chapter 11
                           Debtors.                )
                                                   )     Judge Alan M. Koschik

                ORDER SUSTAINING THE OBJECTION OF UTILITY AND
              ELECTRICAL WORKERS UNIONS TO PLAN CONFIRMATION,
             ADJOURNING HEARING, AND SETTING STATUS CONFERENCE

           On July 23, 2019, the above-captioned debtors and debtors-in-possession (the “Debtors”)

 filed their Sixth Amended Joint Plan of Reorganization (Docket No. 2934) in these jointly

 administered cases.     On August 2, 2019, the Utility Workers Union of America, Local 270,

 AFL-CIO, and International Brotherhood of Electrical Workers Local 29, AFL-CIO

 (collectively, the “Unions”) filed an objection (Docket No. 2970) (the “Unions’ Objection”) to

 the proposed plan. On August 16, 2019, the Debtors filed their Seventh Amended Joint Plan of

 Reorganization (Docket No. 3056) (the “Plan”). That same day, the Debtors also filed their




18-50757-amk        Doc 3109     FILED 08/26/19        ENTERED 08/26/19 16:46:29       Page 1 of 5
 memorandum of law in support of confirmation of the Plan (Docket No. 3064) (the

 “Confirmation Brief”), which, among many other issues, included the Debtors’ response to the

 Unions’ Objection.

        The Court held a hearing to consider confirmation of the Plan (the “Confirmation

 Hearing”) on August 20 and 21, 2019.

        The Unions’ Objection contains three principal arguments: (i) the Plan could not be

 confirmed as long as the Unions’ collective bargaining agreements (“CBAs”) have been neither

 assumed nor rejected; (ii) the Debtors’ failure to reject the CBAs prior to confirmation

 constitutes an assumption of those CBAs by operation of law; and (iii) the Plan is unconfirmable

 because it constitutes a unilateral alteration of the terms of the CBAs in violation of 11 U.S.C.

 § 1113(f). At the Confirmation Hearing, the Court focused on the first of these arguments.

        As stated in further detail on the record on the second day of the Confirmation Hearing,

 the Court concludes that the Bankruptcy Code and applicable precedent do not permit the CBAs

 to remain neither assumed nor rejected beyond the date of plan confirmation over the objection

 of a counterparty to such contract. Bankruptcy Code Section 365(d)(2) provides that

        “[i]n a case under chapter . . . 11 . . . of this title, the trustee may assume or reject
        an executory contract . . . at any time before confirmation of a plan, but the court,
        on the request of any party to such contract or lease, may order the trustee to
        determine within a specified period of time whether to assume or reject such
        contract or lease.”

 11 U.S.C. § 365(d)(2) (emphasis added). Chapter 11 debtors-in-possession, such as the Debtors

 in these cases, have most of the powers of a bankruptcy trustee, including the power to assume or

 reject executory contracts. 11 U.S.C. § 1107(b). Therefore, the Debtors are considered a

 “trustee” for purpose of Section 365(d)(2).

        At the Confirmation Hearing, the Debtors argued that Section 365(d)(2) meant that they,

 as parties to the CBAs, could invoke this provision to request additional time, beyond the
                                                   2


18-50757-amk      Doc 3109      FILED 08/26/19         ENTERED 08/26/19 16:46:29             Page 2 of 5
 confirmation date, within which to assume or reject the CBAs. The Court is skeptical of the

 Debtors’ suggested interpretation because the statute appears to offer a non-debtor counterparty

 to a contract the opportunity to ask the bankruptcy court to accelerate the deadline for the trustee

 or debtor-in-possession to make its assumption/rejection election, not to grant the debtor-in-

 possession leave for additional time to do so. The Supreme Court appears to agree. “In a

 Chapter 11 reorganization, a debtor-in-possession has until a reorganization plan is confirmed to

 decide whether to accept an executory contract, although a creditor may request the Bankruptcy

 Court to make such a determination within a particular time.” NLRB v. Bildisco and Bildisco,

 465 U.S. 513, 529, 104 S.Ct. 1188, 79 L.Ed.2d 482 (1984); accord Fla. Dept. of Rev. v.

 Piccadilly Cafeterias, Inc., 554 U.S. 33, 46, 128 S.Ct. 2326, 171 L.Ed.2d 203 (2008) (“We agree

 with Bildisco’s commonsense observation that the decision whether to reject a contract or lease

 must be made before confirmation,” even if the effective date of such rejection could be

 postconfirmation).

        Moreover, regardless of which interpretation of the statute is correct, the Court concludes

 that it would not be prudent to exercise any discretion it may have to allow the Debtors to make

 an election regarding the Unions’ CBAs after confirmation of their Plan. Because the contracts

 at issue are CBAs, the Debtors cannot unilaterally reject them without complying with the

 provisions of 11 U.S.C. § 1113, which requires a motion to be filed after the parties have

 engaged in out-of-court bargaining. In addition, the Debtors have made it clear that they also

 cannot unilaterally assume the CBAs because it will be impossible to provide its employees

 participation in its corporate parent FE Corporations’ retirement plan after the Debtors’ complete

 their separation from FE Corporation. In this unique setting, even if it were within the Court’s

 discretion to grant the Debtors leave to decide whether to assume or reject a contract after plan

 confirmation notwithstanding a counterparty’s objection, it would be unwise to do so with
                                                  3


18-50757-amk      Doc 3109      FILED 08/26/19        ENTERED 08/26/19 16:46:29           Page 3 of 5
 respect to the CBAs at issue in this case.

           Confirmation of the Plan should not leave the CBAs in limbo over the objection of the

 Unions. Therefore, confirmation of the Plan must be delayed until that decision has been made

 and is approved by the Court in conjunction with plan confirmation.

           Based on the foregoing and the matters discussed during the Hearing,

           IT IS HEREBY ORDERED THAT:

           1.     The Unions’ Objection is SUSTAINED on the basis that the CBAs must be either

 assumed or rejected no later than plan confirmation.

           2.     The Court shall hold a telephonic status conference on September 10, 2019, at

 10:00 a.m., to schedule further proceedings necessary to consider disputes between the parties

 regarding assumption or rejection of the CBAs and the proposed confirmation of the Plan. This

 status conference shall not constitute a continued Confirmation Hearing.

           3.     The Confirmation Hearing is ADJOURNED and shall be continued on a date to

 be set by a further order of this Court. Absent further order of this Court, (i) the evidence at the

 Confirmation Hearing was closed and remains closed, (ii) briefing on the Plan remains closed,

 (iii) solicitation of acceptances and the voting by creditors on the Plan remains closed; and (iv)

 argument is complete on all objections to the Plan other than issues pertaining to the Unions’

 Objection. The Court’s oral rulings overruling other objections to the Plan remain unaltered by

 this Order and will be incorporated into the Confirmation Order provided that the issues

 pertaining to the Unions’ Objection are resolved in a manner that permits confirmation. The

 Court reserves its authority to require further notice and opportunity for a hearing on the

 proposed confirmation of the Plan if it determines that any further modifications to the Plan

 proposed by the Debtors are material to the interests of the creditors pursuant to 11 U.S.C.

 § 1127.
                                                   4


18-50757-amk        Doc 3109     FILED 08/26/19        ENTERED 08/26/19 16:46:29           Page 4 of 5
        4.      Pursuant to Federal Rule of Bankruptcy Procedure 8002(a)(2) and (b)(1)(A), the

 time for appeal of any the Court’s oral rulings at the Confirmation Hearing, including its

 decisions overruling other objections to confirmation of the Debtors’ Plan, shall run from the

 entry on this Court’s docket of the later of (i) an order either confirming the Plan or denying

 confirmation of the Plan, or (ii) the transcript of the Confirmation Hearing.

                                                ###




                                                  5


18-50757-amk      Doc 3109      FILED 08/26/19        ENTERED 08/26/19 16:46:29           Page 5 of 5
